                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION

DARREN BOTTINELLI, et al.,                               Civil No. 3:19-cv-00256-MO

                Petitioners,
                                                         OPINION AND ORDER
        v.

JOSIAS SALAZAR, Warden, FCI Sheridan,
and WILLIAM BROWN, BOP Community
Corrections Manager,

               Res ondents.

       Petitioners filed this Petition for a Writ of Habeas Corpus on February 20, 2019, arguing

that, in light of the First Step Act of 2018, the Bureau of Prisons (BOP) should immediately

recalculate their sentences to allow them to take advantage of the amendments affecting the way

the BOP calculates good conduct time credits. On March 6, 2019, the parties filed a joint status

report requesting that I rule on the merits of the Petitioners' requests for habeas relief based on

the previously submitted briefing and without additional briefing. [14]. The parties agreed that

the Petitioners' requests presented two legal questions: (1) are Petitioners required to exhaust

their administrative remedies within the BOP before seeking habeas relief; and (2) is the First

Step Act's change to calculating good conduct time credits effective immediately? [Id. at p. 2].




1- OPINION AND ORDER
       All the Petitioners named in this habeas action challenge the manner of the execution of

their sentences. Habeas petitions that challenge the manner of a sentence's execution must be

brought under 28 U.S.C. § 2241 in the custodial court. Hernandez v. Campbell, 204 F.3d 861,

864 (9th Cir. 2000) (per curium). This opinion and order only applies to those Petitioners over

whom I have jurisdiction under 28 U.S.C. § 2241. 1

       I find that Petitioners are excused from the requirement that they exhaust their

administrative remedies because by the time they exhaust their remedies within the BOP, they

will, in many cases, be incapable of getting the relief sought because their claimed correct

release dates are either passed or imminent.

       I find that the text of the First Step Act requires me to dismiss Petitioners' claims as

meritless. Section 102(b)(l) of the First Step Act of 2018, Public Law 115-391, amended 18

U.S.C. § 3624(b) to permit federal inmates to earn 54 days of good conduct time for each year of

the sentence imposed. But the text of the Act establishes that this provision is not immediately

effective. Section 102(b)(2) of the Act provides that the amendments made in subsection 102(b)

of the Act take effect only when the Attorney General completes the "risk and needs assessment

system" required by Section lOl(a) of the Act. Section l0l(a) does not require completion of

the system until 210 days after the Act's enactment. Section 102(b)(l) therefore will not take

effect until approximately July 2019. I cannot, as Petitioners invite me to do, ignore Section

102(b)(2)'s express and unambiguous text and conclude that, despite what it clearly said,

Congress really intended the "good time fix" to be effective immediately.




1
 On March 12, 2019, I granted Petitioners Marshall Allen Stucky and Yeni Nieblas-Escarrega' s
Unopposed Motion to Dismiss their participation in this habeas petition. [17]. It appears that all
the other Petitioners are in custody in Oregon.



2- OPINION AND ORDER
                                          CONCLUSION

       As set forth above, I DENY Petitioners' Petition for a Writ of Habeas Corpus under 28

U.S.C. § 2241 and DISMISS this action with prejudice.

       Dated this~day of March 2019.




3- OPINION AND ORDER
